Citation Nr: 1611268	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-37 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to August 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO. 

The Board remanded these issues in June 2013 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current left ankle disability is not attributable to disease or injury sustained during his period of service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in January 2008. The claim was last adjudicated in July 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and the medical opinion obtained in July 2013 are adequate with regard to the issue on appeal herein decided, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in June 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examination to address the etiology of his left ankle disability, taking into account the Veteran's reported history. Here, the examiner offered an opinion in July 2013 that addresses the etiology of his left ankle disability, with due consideration given to the Veteran's reported history of in-service symptoms. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran contends that his current left ankle disability onset due to injury or disease sustained during his period of service.  Service treatment records reflect that the Veteran sought treatment in June 1990 for left ankle pain, which had existed for the prior six weeks.  Tenderness and edema were noted.  The Veteran reported that while running, he stepped on a rock and twisted his ankle.  X-ray findings showed no evidence of a fracture.  A left ankle sprain was diagnosed.  The report of a periodic evaluation in April 1993 does not show that any left ankle symptoms were reported at that time.  The April 1995 report of separation examination documents reports of painful joints; however, they were described as low back pain and right wrist pain.  There was no notation of any abnormality related to the left ankle at the time of separation from service.

Subsequent to service, private and VA medical records verify that the Veteran has a current left ankle disability.  For example, a January 2009 private podiatry note reflects the Veteran's complaint of left ankle pain.  He reported that he had an injury many years earlier in service after falling.  He stated that he sprained his ankle and had developed some type of ligament tear.  The podiatrist noted that MRI results showed segmental tendinosis partial tear involving the pareneous longus and tibalis posterior tendon complex and chronic partial tear of the medial deltoid ligament of the left ankle.  Musculoskeletal evaluation reflects that x-ray findings showed mild degenerative changes in the ankle mortis and in the area of the malleolus. The assessment was status post sprain, possible degenerative changes arthritic and sprain status post injury.

A March 2009 operative report documents that the Veteran underwent modified Lee lateral ankle stabilization on the left for his ligamentous laxity and chronic left ankle sprains.

An October 2009 report of VA examination documents the Veteran's report of recent left ankle surgery.   The Veteran stated that he had injured his left ankle in the 1990s, spraining it while getting off a tank in service.  He experienced some swelling and was placed on light duty until the swelling subsided.  Thereafter, he reported that he was able to run until approximately 1995 when he began experiencing continuous left ankle pain, especially on the lateral aspect and sometimes of the medial aspect.  On examination, the diagnosis was left ankle ligamental tear with postoperative tendon stabilization.

The July 2013 report of VA examination documents a diagnosis of left ankle tendon tears.  Thus, the remaining inquiry is whether the current left ankle disability is related to service.

On this record, the Board finds that service connection for the current left ankle disability is not warranted.  Though the Veteran has current disability, the weight of the evidence, lay and medical, does not demonstrate a link between the onset of the current left ankle disability and disease or injury sustained during a period of service.  To that end, in the July 2013 report of VA examination, the examiner noted that the Veteran's current left ankle disability was diagnosed many years subsequent to his period of service.  The examiner acknowledged that the Veteran did sustain a left ankle sprain in service in June 1990.  However, there were no other complaints or evidence of a continuing left ankle injury.  The examiner found that the left ankle sprain from June 1990 was a one-time event that resolved prior to the Veteran's discharge from service.  The examiner concluded that she could not date the Veteran's current injury to his period of service (i.e., the current left ankle disability was too remote of a disability to be related to injury sustained in service).

The Board finds that this VA opinion was based on a thorough review of the medical records, taking the Veteran's history and performing examination.  The examiner indicated that a review of the claims file was conducted.  The Board reiterates that the VA examiner acknowledged that the Veteran did sustain a left ankle sprain in service in June 1990.  However, the VA examiner also explained that the left ankle sprain from June 1990 resolved prior to the Veteran's discharge from service.  Thus, the examiner found that the current left ankle disability, which onset many years after service, was not related to injury sustained in service.  This conclusion is probative as it is based on accurate facts presented by both the service treatment records and the assertions made by the Veteran.  Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current left ankle disability and a period of the Veteran's service, to include left ankle sprain injury sustained therein.

Additionally, to the extent that the Veteran has arthritis of the left ankle (see January 2009 private podiatry note), the Board notes that there is no evidence of arthritis of the left ankle shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he sustained left ankle sprain in service and has current left ankle disability as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his current left ankle disability is due to disease or injury sustained during service.  In this case, the Veteran is not competent to offer an opinion regarding the etiology of his current left ankle disability.  The question regarding the etiology of such disability involves the ruling in or out of multiple potential etiologies and is complex medical issue that cannot to be addressed by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Even if the Veteran was competent to provide such an opinion, the conclusions provided by the VA examiner are more probative.  That opinion is provided by a medical professional who has education, experience, and expertise that the Veteran, as a lay person, is not shown to have.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a left ankle disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left ankle disability is denied.


REMAND

In the previous, June 2013, remand, the Board instructed the AOJ to schedule the Veteran for VA examination to determine etiology of any current sleep apnea.  While the AOJ did schedule the Veteran for VA examination to determine the etiology of the current sleep apnea, the opinion that was offered was inadequate. To that end, in the July 2013 VA examination , the examiner acknowledged that the Veteran reported problems sleeping on his discharge examination but no cause was reported or further evaluated by the examining physician.  The examiner found that there was no evidence for insomnia in the medical record and opined that the Veteran did not have insomnia problems at the time of discharge.  However, the Board notes that the examiner was asked to offer opinion as to whether the Veteran's current sleep apnea at least as likely as not (50 percent or greater likelihood) was related to  the Veteran's period of service, to include related to the reports of frequent trouble sleeping as documented on the Veteran's separation examination.  

To reiterate, the Veteran's service treatment records do not document a diagnosis of sleep apnea; however, there is a notation of frequent trouble sleeping in the April 1995 Report of Medical History associated with his April 1995 separation (retirement) examination.  Post service treatment records document a diagnosis of sleep apnea, including the July 2013 report of VA examination.  Also of note, the Veteran is service-connected for a mental disorder and a December 2008 private treatment report reflects that "disturbed sleep and anxiety may be connected to his years in the service."  Thus, the record remains unclear as to whether the Veteran's sleep apnea is etiologically related to service apart from any sleep impairment (insomnia) associated with his mental disorder for which he already receives compensation.  

Given the inadequacy of the opinion, an addendum opinion is needed to cure this deficiency. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his sleep apnea.  If an opinion cannot be offered without examination of the Veteran, an additional examination should be undertaken. 

After thoroughly reviewing the record, to include the July 2013 VA examination report, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) the claimed sleep apnea had its onset in service or was otherwise related to the Veteran's active service, to include related to the report of frequent trouble sleeping as documented on the April 1995 Report of Medical History associated with the separation (retirement) examination.

The examiner should provide a complete rationale for all the findings and opinions.  

2.  After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


